DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-15, 17, 19, 20, 22-24 and 28-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shannon et al. DE 102008020646 A1 (hereinafter “Shannon”, cited in an IDS).
Regarding claim 12, Shannon, with reference to FIG. 10 or 13D, discloses a transmission (1038) for a motor vehicle, comprising: 
a housing (1022 and 1050 in FIG. 10 or 1032 and 1350 in FIG. 13D) which at least partially surrounds a movable transmission part and is filled in a normal operation of the transmission by an operating medium (1337, refer to FIG. 13C), and with a 
wherein the heating element dispenses the heat output on the housing via a first coupling surface (an outermost exterior surface of the heating element), and the housing dispenses the heat output to the operating medium via a second coupling surface (surface of housing that directly heats 1337), and, as a result, the heat output can be transmitted primarily or completely indirectly via the housing from the heating element to the operating medium.
	Regarding claim 13, wherein the heating element (refer to FIG. 13D) dissipates at least one half of the heat output to the housing by the first coupling surface.
	Regarding claims 14 and 22, wherein the second coupling surface is at least two times larger (refer to FIG. 13D, showing second coupling surface is at least twice the size of the first coupling surface of the heating element 1301) than the first coupling surface and the housing distributes the heat output from the smaller first coupling surface onto the larger second coupling surface.
	Regarding claims 15, 23, and 24, wherein the transmission distributes the heat output by the housing and, as a consequence, the first coupling surface has a higher temperature than the second coupling surface during the operation of the heating element (first coupling surface heats up the second coupling surface).
	Regarding claims 17 and 28-30, wherein the heating element extends at least partially through the housing (refer to FIG. 13D).
	Regarding claim 19, wherein the heating element (1301 is an electrical heating element, [0068]) can be electrically operated in order to generate the heat output.
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 18, 25-27 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Shannon in view of Bock DE 102007055496 A1 (hereinafter “Bock”).
Regarding claims 16, 18 and 25-27, Shannon teaches the claimed invention except wherein
the outerside of the housing has a thermal insulating layer (claims 16 and 25-27),
the housing is manufactured with a housing part comprising a first material and comprises a heat conduction element (taught by Shannon as material of housing part 1322) for distributing and/or conducting the heat output, which has a greater coefficient of thermal conduction than the first material (claim 18).
Bock teaches a similar device that heats up an operating medium by a heating element (14) and a housing includes a thermal insulating layer (18) on an outerside for reducing the required energy to heat the operating medium by the heating element ([0012]).  
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Shannon with the thermal insulating layer of Bock in order for reducing the required energy to heat the operating medium by the heating element (claims 16 and 25-27).  The combination would also provide wherein the thermal insulating layer (18) of Bock would be a first material of a housing, while the second material of the housing (taught by Shannon) would have a greater coefficient of thermal conduction than the first material (claim 18).
	Regarding claim 31, Shannon teaches wherein the heating element extends at least partially through the housing (refer to FIG. 13D).
Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  No prior art was found to teach or suggest a carrier device (claim 21) that is screwed into a screw thread in combination with the heater element of claim 1 (requiring “heat output can be transmitted primarily or completely indirectly via the housing from .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A GONZALEZ whose telephone number is (571)270-3094.  The examiner can normally be reached on 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/LUIS A GONZALEZ/Primary Examiner, Art Unit 3656